UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of theSecurities Exchange Act of Date of Report (Date of earliest event reported): December 11, CROWN HOLDINGS, INC. (Exact name of registrant as specified in its charter) Pennsylvania 0-50189 75-3099507 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) One Crown Way, Philadelphia, PA 19154-4599 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 215-698-5100 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: �Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) �Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) �Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) �Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY
